16-1804
    Cinotti v. Adelman


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 15th day of September, two thousand seventeen.

    PRESENT:
                ROBERT A KATZMANN,
                        Chief Judge,
                ROBERT D. SACK,
                PETER W. HALL,
                       Circuit Judges.
    _____________________________________

    Lucia Cinotti,

                               Plaintiff-Appellant,
                         v.                                                          16-1804

    Gerard I. Adelman,

                      Defendant-Appellee.*
    _____________________________________

    FOR APPELLANT:                                       LUCIA CINOTTI, pro se, Shelton, CT.

    FOR APPELLEE:                                        MICHAEL K. SKOLD, Assistant Attorney General, for
                                                         George Jepsen, Attorney General of the State of
                                                         Connecticut, Hartford, CT.




    * The Clerk of Court is directed to amend the official caption as shown above.
          Appeal from a judgment of the United States District Court for the District of Connecticut

(Thompson, J.).

          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

          Lucia Cinotti, pro se, appeals from the district court’s judgment dismissing her complaint

against a state court judge. Cinotti alleged that the state judge discriminated against her in her

divorce proceeding based on her gender and pro se status, purportedly in violation of Title VII of

the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq., when he denied her motions

to compel payment of $50,500 and ordered her to vacate her marital home on a certain date. The

district court granted the state judge’s motion to dismiss, holding that federal question jurisdiction

under 28 U.S.C. § 1331 was lacking because Title VII was irrelevant to Cinotti’s claims and,

alternatively, that Eleventh Amendment sovereign immunity barred her claims. We assume the

parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on

appeal.

          We review de novo the grant of a motion to dismiss, “constru[ing] the complaint liberally,

accepting all factual allegations in the complaint as true, and drawing all reasonable inferences in

the plaintiff’s favor.” Capital Mgmt. Select Fund Ltd. v. Bennett, 680 F.3d 214, 219 (2d Cir.

2012). Courts must liberally construe pro se pleadings, “particularly when they allege civil rights

violations.” McEachin v. McGuinnis, 357 F.3d 197, 200 (2d Cir. 2004). “We may affirm . . . on

any basis for which there is a record sufficient to permit conclusions of law, including grounds

upon which the district court did not rely.” Leon v. Murphy, 988 F.2d 303, 308 (2d Cir. 1993).


                                                  2
       The district court correctly held that Title VII, an employment discrimination statute, did

not establish a basis for federal question jurisdiction over Cinotti’s complaint. However, we

conclude that, although her pro se complaint does not refer to 42 U.S.C. § 1983, the district court

should have construed it liberally as asserting § 1983 claims, which provide a basis for federal

question jurisdiction. A plaintiff asserting a § 1983 violation must show that a person acting

under color of state law deprived the plaintiff of a “constitutional or federal statutory right,”

Washington v. Cty. of Rockland, 373 F.3d 310, 315 (2d Cir. 2004), and Cinotti’s complaint alleges

that the state judge violated her due process and equal protection rights while acting under color of

state law, see McEachin, 357 F.3d at 199 n.2 (“[T]he failure in a complaint to cite a statute, or to

cite the correct one, in no way affects the merits of a claim. Factual allegations alone are what

matters.”). Moreover, Cinotti referred to § 1983 in her opposition to the defendant’s motion to

dismiss.

       Although the district court should not have dismissed the complaint for lack of jurisdiction,

we nevertheless affirm the dismissal because Cinotti’s § 1983 claims fail. To the extent Cinotti

seeks injunctive relief against the state judge, her claims are barred by the text of § 1983, which

provides that, “in any action brought against a judicial officer for an act or omission taken in such

officer’s judicial capacity, injunctive relief shall not be granted unless a declaratory decree was

violated or declaratory relief was unavailable.” Cinotti’s complaint does not suggest that the state

judge violated a declaratory decree or that declaratory relief was unavailable.

       To the extent Cinotti seeks monetary relief against the state judge in his official capacity,

her claims fail because he is not a “person” within the meaning of § 1983. Will v. Mich. Dep’t of


                                                 3
State Police, 491 U.S. 58, 71 (1989). To the extent Cinotti seeks monetary relief against the state

judge in his individual capacity, her claims fail because he is protected by judicial immunity.

Mireles v. Waco, 502 U.S. 9, 9–11 (1991) (Per Curiam). We do not decide that the defendant was

or was not correct in his actions or did or did not act properly. We mean only that even if the

judge’s actions were, as the plaintiff asserts, incorrect or improper, the plaintiff is barred by

established law from bringing a lawsuit against the judge to correct or obtain compensation for that

error. See Stump v. Sparkman, 435 U.S. 349, 356–57 (1978) (“A judge will not be deprived of

immunity because the action he took was in error, was done maliciously, or was in excess of his

authority . . . .”).

         We have reviewed the arguments raised by Cinotti on appeal and find in them no basis for

reversal. Accordingly, we AFFIRM the judgment of the district court.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                 4